 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 17 
88ABC Industrial Laundry, LLC d/b/a Universal 
Laundries & Linen Supply 
and America Ortiz 
Vazquez and Maria Guadalupe Rojas and Mar-
tha Castillo. 
 Cases 28ŒCAŒ22133, 28ŒCAŒ22219, 
and 28ŒCAŒ22286 
March 2, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On September 28, 2009, Administrative Law Judge 
Burton Litvack issued the a
ttached decision.  The Re-
spondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief.   
The National Labor Relations Board
1 has considered 
the judge™s decision and the r
ecord in light of the excep-
tions and briefs,
2 and has decided to affirm the judge™s 
rulings,
3 findings,
4 and conclusions
5 and to adopt the 
recommended Order as modified.
6                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 

powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 

three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377).  
2 The Respondent has requested oral 
argument. The request is denied 
as the record, exceptions, and briefs 
adequately present the issues and 
the positions of the parties. 
3 The Respondent has excepted to 
the judge™s ruling striking portions 
of the testimony of Respondent™s
 CEO Moshe Levy because the Re-
spondent violated the judge™s sequest
ration order.  Having reviewed the 
struck testimony, we conc
lude that it would not affect our findings here 
and thus the judge™s ruling was, at most, harmless error. 
4 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
In adopting the judge™s finding that
 the Respondent violated Sec. 
8(a)(3) and (1) of the Act by selec
ting for layoff and laying off employ-
ees Maria Guadalupe Rojas and Martha
 Castillo, we find, in agreement 
with the judge, that the Respondent™s selection of Rojas and Castillo to 
view a union-related video evinces th
e Respondent™s suspicion of their 
union activities and su
pport.  In the absence of
 evidence of the video™s 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, ABC 

Industrial Laundry, LLC d/b/a Universal Laundries & 
Linen Supply, Las Vegas, Nevada, its officers, agents, 
successors, and assigns, shall take the action set forth in 

the Order as modified.   
1. Substitute the following for paragraph 1(b). 
ﬁ(b) Selecting for layoff and laying off its employees 
because it suspected
 they supported the union activities 
of their fellow employees.ﬂ 
2. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                                                            
 content, however, we do not rely on the video as evidence of the Re-
spondent™s antiunion animus.  We do 
not adopt the judge™s finding that 
the Respondent™s failure to recall Ro
jas and Castillo violated Sec. 
8(a)(3) and (1), as that finding would 
not materially affect the remedy.   
The judge found, and we agree, that the Respondent unlawfully 
threatened that selecting a union wo
uld be futile when Plant Manager 
Kobi Levy told employee America 
Ortiz Vazquez that other laundries 
had unions but his did not.  Accordin
gly, we find it unnecessary to pass 
on the judge™s finding that Moshe Levy™s statement that he was not 
ﬁgoing to give a pay increase because it was a small companyﬂ simi-
larly conveyed futility.  Any such finding would be cumulative and 

would not affect the remedy.  
We also adopt the judge™s findi
ng that the Respondent, on several 
occasions, interrogated its employee
s regarding their union sympathies 
and activities, in violation of Sec. 
8(a)(1).  We find it unnecessary to 
pass, however, on the judge™s finding that Kobi Levy™s solicitation of 
questions following the presentation of the union-related video consti-

tuted an unlawful interrogation, as 
any such finding would be cumula-
tive and would not affect the remedy.  
5 There are no exceptions to the judge™s recommended dismissal of 
the allegation that the Respondent
 unlawfully discharged employee 
Alejandra Romero. 
6 We shall modify the judge™s recommended Order and substitute a 
new notice to conform to the violations found. 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   89Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge you because we suspect you 
have engaged in activities in support of a union. 
WE WILL NOT select you for layoff and lay you off be-
cause we suspect you supported the union activities of 
your fellow employees.   
WE WILL NOT interrogate you regarding your union 
sympathies and activities and the union sympathies and 
activities of your fellow employees.   
WE WILL NOT threaten you with discharge and/or de-
portation in order to discourage you from engaging in 

activities in support of a union. 
WE WILL NOT threaten you with unspecified reprisals in 
order to discourage you from engaging in support for a 

union. 
WE WILL NOT threaten you that selecting a union to rep-
resent you will be futile. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of your rights 
guaranteed by Section 7 of the Act.   
WE WILL, within 14 days from the date of the Board™s 
Order, offer America Ortiz 
Vazquez, Maria Guadalupe 
Rojas, and Martha Castillo full reinstatement to their 

former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges previously en-

joyed. 
WE WILL make America Ortiz Vazquez, Maria Guada-
lupe Rojas, and Martha Castillo whole for any loss of 
earnings and other benefits resulting from their respec-
tive discharge and layoffs, less any net interim earnings, 

plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of America Or
tiz Vazquez and the unlawful 
layoffs of Maria Guadalupe Rojas, and Martha Castillo, 
and WE WILL
, within 3 days thereafter, notify them in 
writing that this has been done and that the discharge and 
layoffs will not be used against them in any way. 
ABC INDUSTRIAL 
LAUNDRY
, LLC D/B/A UNIVERSAL 
LAUNDRIES 
& LINEN 
SUPPLY  Winkfield F. Twym
an, Jr., Esq., 
for the General Counsel. 
Gregory E. Smith, Esq. 
and Malani L. Kotchka, Esq. (Lionel 
Sawyer & Collins), 
of Las Vegas, Nevada, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE BURTON LITVACK
, Administrative Law Judge.  The original 
and amended unfair labor practice charges in Case 28ŒCAŒ
22133 were filed by America Ortiz
 Vazquez, an individual, on 
September 15 and December 30, 2008, respectively; the unfair 
labor practice charge in Case 28ŒCAŒ22219 was filed by Maria 
Guadalupe Rojas, an individual, on November 7, 2008; and the 
unfair labor practice charge in Case 28ŒCAŒ22286 was filed by 
Martha Castillo, an individual, on December 17, 2008.
1  Based 
upon his investigation of the aforementioned unfair labor prac-
tice charges, on February 23, 2009, the Regional Director for 
Region 28 of the National Labor Relations Board (the Board), 
issued a second consolidated 
complaint, alleging that ABC 
Industrial Laundry LLC d/b/a Universal Laundries & Linen 
Supply (Respondent), engaged in 
acts and conduct violative of 
Section 8(a)(1) and Section 8(a)(1) and (3) of the National La-
bor Relations Act (the Act).  Re
spondent timely filed an answer 
to the second consolidated comp
laint, essentia
lly denying the 
commission of any of the alleged unfair labor practices.  Based 
upon a notice of hearing, the above matters came to trial before 
the above-named administrative law judge on May 5 and 6, 
2009, in Las Vegas, Nevada.  At 
the trial, the General Counsel 
and Respondent were each afford
ed the opportunity to call and 
to examine witnesses on its be
half; to cross-examine its oppo-
nent™s witnesses; to offer into the record any relevant documen-
tary evidence; to orally argue points of law; and to file a 
posthearing brief.  Both counsel for the General Counsel and 
counsel for Respondent filed 
posthearing briefs, and said 
documents have been carefully examined by me.  Accordingly, 
based upon the record as a whole, including the posthearing 
briefs and my observation of the respective demeanor, while 
testifying, of the several witnesses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent admits that, at all 
times material herein, it has 
been a State of Nevada limited liability company with an office 
and place of business located in
 Las Vegas, Nevada, and has 
been engaged in the business of providing laundry services to 
hotels.  Further, Respondent ad
mits that, during the 12-month 
period ending September 11, 2
008, in conducting its above-
described business operations, it 
purchased and received at its 
facility in Las Vegas, Nevada, goods valued in excess of 
$50,000, directly from suppliers 
located outside the State of 
Nevada.  Based upon the foregoing,
 Respondent admits that, at 
all times material herein, it has been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. LABOR ORGANIZATION
 Respondent admits that, at all times material herein, Culinary 
Workers Union Local 226 affilia
ted with UNITE HERE (the 
Union) has been a labor organization within the meaning of 
Section 2(5) of the Act.  
A. The Issues 
In the second consolidated co
mplaint, the General Counsel 
contends that Respondent violat
ed Section 8(a)(1) and (3) of 
the Act by, on or about Septembe
r 10, discharging its employ-
                                                          
 1 Unless otherwise stated, all events herein occurred during 2008. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   90ees, America Ortiz Vazquez and Alejandrina Romero; on or 
about September 29, discharging 
its employee, Martha Castillo; 
and, on or about September 
30, discharging its employee, 
Maria Guadalupe Rojas.  The General Counsel further contends 
that Respondent violated Section 8(a)(1) of the Act by interro-
gating employees about their activities in support of the Union; 
by threatening employees with discharge because of their ac-
tivities and support for the Union;
 by warning its employees it 
would be futile for them to select the Union as their bargaining 
representative; by threatening 
employees with deportation be-
cause of their support for the Union; and by threatening em-
ployees with suspension and/or discharge because of their ac-
tivities and support for the Union.  Respondent generally de-
nied any of the above-described unfair labor practice allega-
tions. B. The Alleged Unfa
ir Labor Practices 1. The Facts 
Respondent, which commenced 
its business in 2007, oper-
ates a commercial laundry in a 30,
000 square foot facility in 
Las Vegas, Nevada, utilizing e
quipment which permits it to 
launder 100 percent cotton fabrics as well as poly-cotton mate-
rials.  Moshe Levy, a seven and a half percent shareholder in 
the business, is the managing 
partner and Respondent™s CEO, 
and his son, Kobi Levy, has been the plant manager since the 
end of 2007.  Upon entering the front of Respondent™s building, 
the secretary™s office, in which there is a desk against the back 
wall and opposite the door, and the office of the chief engineer 
are on the left side of a corrido
r along with a storage room and, 
on the right side, are two restrooms.  At the end of the corridor 
is a door, leading to the laundry plant.
2  To the right of the front 
door are stairs leading to the second floor of the facility on 
which Respondent™s executive offi
ces, including that used by 
Moshe Levy, and a lobby area are located.  The Wynn Las 
Vegas Hotel is the only Las Vegas hotel, which utilizes 100 
percent cotton sheets, pillow case
s, and table clothes, and, 
while Respondent did not launch
 operations in 2007 with the 
assumption that the said hotel 
would be its only client, the 
Wynn Las Vegas immediately be
gan giving it ﬁsamplesﬂ for 
cleaning.  At the time, the Wynn
 Las Vegas contracted its laun-
dry services to another comme
rcial laundry, which had con-
structed a new facility especially adapted to the hotel™s needs; 
however, throughout 2007, Respondent performed an increas-
ing amount of the Wynn Las Vegas™ laundry services, correct-
ing problems caused by the existing contractor and doing some 
spa and food and beverage laundry.  Then, on December 24, 
2007, Moshe Levy was summoned to the hotel™s offices and 
informed that, commencing the following week, Respondent 
would be given the entirety of the Wynn Las Vegas™ laundry 
for cleaning.  Thereafter, durin
g the initial 7 months of 2008, 
Respondent™s facility was extrem
ely busy with all of the Wynn 
Las Vegas™ business, and, according to Moshe Levy, ﬁ. . . we 
started working day and night in order to . . . finish all the work 
. . .ﬂŠapproximately 60 to 65,000 pounds of laundry per day.  
As of August 2008, Respondent 
employed between 55 and 60 
                                                          
 2 On a sign, posted by the entrance in
to the laundry area, is wording, 
prohibiting the use of cameras a
nd cell phones inside the plant. 
individuals, operating its equi
pment and performing various 
ancillary tasks,
3 including sorting and stacking.  Directly be-
neath Kobi Levy
4 in the management hierarchy are Ron Brass-
man and Carmela Cruz Sarabia, 
herein called Cruz, who is a 
supervisor or manager for Res
pondent, an admitted supervisor 
and agent within the meaning of Section 2(11) and (13) of the 
Act, and the individual who performs translations from English 
to Spanish and Spanish to Engl
ish for Respondent, and below 
Cruz are three women also known as supervisors, including 
Ana Munoz, who, according to Moshe Levy, are responsible 
for ﬁ. . . training the girls and watching that everything is 
okay.ﬂ 
America Ortiz Vazquez was employed by Respondent from 
November 2, 2007, until she was terminated on September 10, 
2008.  She worked as a catcher in the laundryŠﬁI am the one 
who received the clothes once it 
was ironed.  I would straighten 
it up and then I would pack it up on the cars.ﬂ  Although there 
is no record evidence as to which of Respondent™s employees 
first contacted the Union or precisely when such occurred, 
Vazquez testified that she was a supporter of the Union and 
engaged in actions commensu
rate with being a union propo-
nent.  In the latter regard, sh
e attended union meetings, and ﬁI 
would invite my co-workers and . . . if they accepted, then I 
would tell the people at the Union and they would speak to 
them.ﬂ  Vazquez further testif
ied that, on September 9, Cruz, 
whom she knew as Carmen Garcia, approached her at work and 
told her to go to the secretary™
s office on the first floor.  Ac-
cording to Vazquez, upon arriving, she found Kobi Levy, Cruz, 
and the secretary, Mary Lou ____, waiting for her.  Someone 
closed the door, and, with Cruz translating, Levy ﬁ. . . asked me 
if I was happy at my job.ﬂ  Vazquez said, yes.  ﬁThen, he asked 
me if I had any problems with the supervisor,ﬂ and Vazquez 
responded that she had no such pr
oblems.  ﬁThen, he asked me 
if I was in the union.ﬂ  Vazque
z replied, denying any such in-
volvement, ﬁand then he told me 
he didn™t believe me that there 
were people that was saying that
 I was with the union, and I 
denied it.  I told him that perhaps they had seen me on the street 
. . . with some people from the Union, and that is why they 
might have thought I was with the 
union.ﬂ  Levy then ﬁ. . . told 
me to tell him the truth, because if the wanted to, he could in 
two minutes find out whether or not I was with the union, and 
that, if he found out I was with the union, not [only] would I 
just be fired from my job, but th
at he was going to get me out 
of the country.  I continued to deny it, and he said that many 
laundry places had a union but that
 this did not, and then he 
said to go back to work.ﬂ
5 Vazquez further testified that, th
e next day, September 10, in 
approximately the middle of the work day, Cruz again came to 
her work station and told her to go to the secretary™s office on 
the first floor.  Upon arriving, 
she observed another employee, 
                                                          
 3 Most of the work, such as washing, drying, ironing, and folding, is 
done by machine. 
4 Respondent admits that Moshe Levy and Kobi Levy are supervi-
sors and agents of Respondent within the meaning of Sec. 2(11) and 

(13) of the Act. 
5 Vazquez did not know to which uni
on Kobi Levy was referring; he 
just said ﬁthe union.ﬂ 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   91Alejandrina Romero,
6 Cruz, and Ana Munoz
7 waiting in the 
room. . . .   Cruz began by asking both employees ﬁ‚what is 
going on with you guys?™ﬂ  Vazquez replied she did not know, 
but Romero looked at her and said ﬁ‚We™re here because of the 
union.™  To this,  ﬁ. . . I said ‚but I am not with the union.™  And 
[Romero] said, ‚You called me over the phone.™  I denied it.  
And then [she] told me that Kobi told her, ‚If I give him just a 
single name of someone that was with the Union, I wasn™t go-
ing to lose the job. . . . And your name was the first one I could 
come up with.™  I told her, ‚Are you certain that I am with the 
union,™ and she told me, ‚Yes, you called me over the phone.™  I 
continued to deny it.ﬂ
8  At this point, Kobi Levy entered the 
secretary™s office, sat down, was quiet for a moment, and then, 
with Cruz translating, asked me why I had lied to him.  ﬁWhy 
had I told him I wasn™t with the union when I really was?  I 
continued to deny it, and [Romero] kept saying to me ‚It is just 
that I told him if I didn™t give
 him a name, I was going to be 
fired.™  I kept telling [Romero] ‚Can you prove that I am with 
the union?™  She said ‚Yes, because you called me.  That is 
why.™ﬂ  At this point, Levy said that he did not believe either 
employee, accused both women of lying to him, and said both 

were fired.9 Maria Guadalupe Rojas, who was employed by Respondent 
from August 30, 2007, until on September 30, 2008, as a 
catcher and a packer in the laundry, testified that she became 
aware of the union organizing at
 Respondent™s facility some 
time during the last 3 months of her employment and that she 
attended union meetings.  She recalled being taken into a com-
pany office on three occasions 
and asked about union activities 
and specifically remembered one such occasion approximately 
a month prior to her layoff when she met with Carmela Cruz, 
whom she knew as Carmen Garc
ia, and Kobi Levy.  Previ-
ously, with Cruz translating, Levy
 had asked her ﬁ. . . what was 
going on, why was I doing that,ﬂ and Rojas had been nonre-
sponsive. On this occasion in response to the same question, 
she admitted ﬁ. . . that the people from the union had called me, 
but it was just a phone call, and he said that I should have told 
him about that because it related to the company.ﬂ  Rojas re-
plied that she considered it ﬁprivate to meﬂ and that she did not 
owe him ﬁan explanation.ﬂ  To this, Levy ﬁ. . . said that to think 
through what it was what I was doing because it was not going 
                                                          
 6 Vazquez testified that Romero di
d not have an established job; 
rather, ﬁshe would switch around in different areas.ﬂ  
7 According to Vazquez, while she 
was required to wear a blue shirt 
with her name in the front while wo
rking, Munoz wore a white shirt as 
did the other company supervisors.  Also, Munoz was paid on a salary 

basis and could transfer workers from job to job.  While the General 
Counsel contends that Munoz is a supervisor within the meaning of 
Sec. 2(11) of the Act, as she did not engage in any of the unfair labor 

practices herein, I decline to make such a finding. 
8 During cross-examination, Vazquez 
admitted that she had, in fact, 
spoken to Romero over the telephone about the Union and that she was 

not telling the truth during meeting 
on September 10 in front of Cruz. 
9 Neither party called Romero as a w
itness; as a result, there is no 
evidence as to her version of the foregoing incident.  I do note that, by 

all accounts of their clash when conf
ronted by Kobi Levy on September 
10, her interests and those of Amer
ica Vazquez were adverse and that 
Respondent chose to believe Romero 
and rehired her a week after dis-
charging her.   
to be good for us.ﬂ  Levy failed 
to specifically deny either the 
incident or the comments attributed to him by Rojas. 
Respondent attributed any interrogations of its employees 
and the discharges of Vazquez and Romero to the purported 
theft of a portion of a list of
 its employees™ names and tele-
phone numbers.  In these regards,
 Carmela Cruz testified that 
an alphabetized list of the first names of Respondent™s employ-
ees and their telephone numbers, c
onsisting of several separate 
pages, was attached, by tape, to the wall behind the desk of 
Respondent™s secretary, Mary Lo
u, in her first floor office
10 and 
that Mary Lou would utilize this list in order to telephone and 
ask employees to work on their days off.  During his cross-
examination of Cruz, who had been called as a witness by 
counsel for the General Counsel on 
the first day of the hearing, 
Respondent™s counsel showed he
r Respondent™s Exhibit No. 1, 
a six page list of names and re
dacted telephone 
numbers with 
no apparent pages missing or ripped apart,
11 and asked ﬁis that 
the list to which you referred in your testimonyﬂ but with the 
last names and telephone numbe
rs redacted, and Cruz an-
swered, ﬁyes.ﬂ  During the second day of the trial, called as a 
witness by counsel for Respondent, Cruz abruptly changed her 

testimony, stating that, as th
e document did not contain the 
names of employees, who had been
 laid off later in the month, 
Respondent™s Exhibit No. 1 was not the September 2008 list of 
Respondent™s employees™ first 
names and telephone numbers.  
Reminded, by me, of her previous testimony, Cruz averred that 
Respondent™s attorney ha
d actually ﬁ. . . asked me if this is like 
the paper that was posted on the office.  Not exactly . . .  I an-
swered a question as this is like 
the list that you saw in the of-
fice.ﬂ12  Ultimately, regarding the a
bove exhibit, Cruz averred, 
ﬁThis is how [the list] looked.ﬂ 
 Contradicting Cruz, Kobi Levy 
testified that the asserted list, consisting of five or six separated 
pages, was posted ﬁon the left side wall of the secretary.ﬂ  As to 
evidence probative of the exis
tence of the list, Respondent 
failed to call as a witness the secretary, Mary Lou, and offered 
no explanation for its failure to do so.   
Regarding how Respondent learned 
that a portion of the list 
may have been stolen, Cruz testified that, some time prior to the 
discharges of Vazquez and Rome
ro, ﬁa lot of peopleﬂ began 
complaining to her about phone ca
lls from and visits to their 
homes by union officials.  Acco
rding to Cruz, she learned of 
one such home visit on a Friday prior to the discharge of 
Vazquez when she approached a group of employees, including 
Carmen Rojas, and Rojas ﬁ. . . told me . . . a [man and a 
woman] went to her house. . . . She . . . was going out to buy 
some things [at] the store, and she told [her visitors] she will 
come back.  When she [returned] to her house, they are . . . 
there waiting for her.ﬂ  Then, according to Cruz, Rojas said she 
invited the two people into her house.  They said they were 
                                                          
 10 As stated above, the wall, on which the list was posted, is opposite 
the office door. 
11 The list of names goes from Adelita through Yesenis. 
12 At this point, Respondent™s attorney stated that Respondent™s Ex-
hibit No. 1 ﬁ. . . was represented to be a recreation of the list.ﬂ  Asked if 

he had utilized the term ﬁrecreationﬂ 
the day before, the attorney trum-
peted, ﬁI most certainly did, your 
honor.  I was very careful.ﬂ  A review 
of the transcript fails to support th
e assertions of either Cruz or Re-
spondent™s attorney. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   92union representatives, asked if sh
e wanted to support the union, 
and asked her to ﬁsign some pa
pers.ﬂ  Rojas refused to sign 
anything until the union representatives explained what signing 
the papers meant.  The female union representative said Rojas 
should sign and then she would 
explain the meaning of the 
forms.  Cruz further testified Rojas then told her ﬁ. . . that she 
had seen a list and . . .  they have [the] list.  They told her that 
America give it to them.ﬂ  Cruz added that Rojas said she asked 
the union representatives specifically about the list ﬁ. . . because 
it was strange for her to [see] 
. . . phone numbers and the names 
on their hands™ﬂ in front of her. 
 Cruz recalled Rojas saying she 
was not ready then to support the union and wanted to speak to 
her coworkers about it and a
dded that the supervisor Ana 
Munoz was with her at her home 
at the time the union represen-
tatives came to the house.  Cruz
 next testified she spoke to 
Munoz ﬁa few minutesﬂ after speak
ing to Rojas, and Munoz ﬁ. . 
. told me that it was true . . .ﬂ but, other than assertedly hearing 
the name America, could not 
corroborate what the union offi-
cials said to Rojas.  Cruz also testified that she informed Kobi 
Levy about the telephone calls a
nd visits to em
ployees™ homes 
by union agents, including the Carmen Rojas episode; however, 
Levy failed to corroborate Cruz 
that she specifically informed 
him of the Rojas incident.
13  Likewise, Levy recalled that em-
ployees were ﬁ. . . complaining that there are people that are 
calling their houses . . . or waiting [there] when they come from 
work and they come to me and they said ‚You are the only one 
who has our numbers and our addr
esses, so it has to come from 
you.™ﬂ  
According to Levy, aware that a list of employees™ names 
and telephone numbers had been posted in the secretary™s of-
fice, he immediately went there 
and observed that the ﬁbottomﬂ 
page of the list was missing and that the bottom quarter of an-
other page had been ripped off.
14  On this same point, Carmela 
Cruz testified that, after he
aring from employees about the 
union agents™ visits and teleph
one calls to their homes, she 
went to the secretary™s office with Kobi Levy and observed one 

of the pages of the list of na
mes and telephone numbers ripped 
apart, with the portion of the page with phone numbers missing.  
Then, the secretary, Mary Lou,
15 pointed to the list on the wall 
and told them a page was missing
.  Kobi Levy further testified 
that, immediately upon becoming aw
are of what appeared to be 
a theft, he instructed the secretary to remove the remaining 
pages of the list of names a
nd telephone numbers from the wall 
and to place the information in the office computer.   
Then, Levy testified, he informed his father Moshe of the 
                                                          
 13 Neither Rojas nor Munoz testified at the trial, and Respondent 
failed to offer any explanation for th
e failure of both to testify.  Of 
course, I recognize the hearsay nature of Cruz™s uncorroborated testi-

mony regarding Rojas™s comments. 
 While the Board requires that I 
receive such testimony, the weight afforded to it is subject to my dis-
cretion.  14 Contradicting Levy, Cruz testifie
d that he was aware of the miss-
ing page only because the secretary told him a page was missing. 
15 There is, of course, no corroborating evidence regarding pages of 
the putative list ripped apart or missi
ng; nor is there any explanation as 
to why the secretary, Mary Lou, failed to inform Respondent about the 
asserted missing pages.  I again note 
that Mary Lou failed to testify and 
that Respondent offered no reason fo
r not calling her as a witness. 
missing pages from the list of 
names and telephone numbers, 
and the latter instructed Kobi to find out what was happening.  
Kobi averred that he and his father were especially concerned 
as August 2008 was an especial
ly hard time for the business 
with the occurrence of several suspicious and unusual inci-
dentsŠ   ﬁ. . . we have a lot of problems from our competition. 
. . . I™m talking stealing and shooting, and people taking pic-
tures of what we did.ﬂ  According to Kobi, pursuant to his fa-
ther™s instructions, using Cruz as
 his interpreter, he began inter-
rogating Respondent™s employees.
16   In this regard, after ini-
tially asserting that the alleged theft of a portion of the em-
ployee telephone list was Responde
nt™s issue and denying a 
union was ever Respondent™s concern  
(ﬁ. . . the union, for us, wasn™t the issue, and today is not the 
issue alsoﬂ), Levy ultimately conceded that a union was men-
tioned during these interrogations ﬁ. . . because when I know 
that the list cameŠin this point, it came to a union.ﬂ  He added, 
ﬁOf course I asked . . . if they got a call from the union.  I said 
the word union.  I™m not going to lie and say I didn™t say the 
word union, but the union wasn™t the issue . . . it could be the 
IRS, it could be the union.ﬂ  Cont
rary to his assertion, Levy™s 
issue, in fact, appears to have been the union, for, as Levy ad-
mitted, ﬁthe question [to each employee] was do you know 
who™s calling the people in behalf of union?ﬂ
17  During cross-
examination, Levy continued to maintain that the issue was not 
the union and said he only qu
estioned those employees who 
had reported telephone calls to 
their homes.  Asked how he 
knew which employees to question,
 Levy said ﬁat the beginning 
they came to me.  And then it was one after the other, one after 
the other.  And I wasn™t talking with all of them in the office.  
Some of them I met in the plant . . . and we start talking.  It 
wasn™t a formal talking.  I just wanted to know what™s going 
on.ﬂ18  Eventually, Levy testified, ﬁI come up with the name 
America,ﬂ and learned that the only employee with America as 
a first name was America Vazquez.  Thereafter, ﬁI went to my 
father.  I told him everything . . . about it, and he said go ahead 

and talk to her and this is what I did.ﬂ 
Kobi Levy testified that ﬁmy fatherﬂ made the decision to 
terminate America Vazquez and that he is ﬁa hundred percentﬂ 
sure of that.  Thus, in accord with his father™s instructions, 
Levy asked Carmela Cruz to bring Vazquez to the chief engi-
neer™s office, and, with Cruz tran
slating, he asked Vazquez ﬁ. . . 
who took the list from the board?ﬂ
  At first, Vazquez denied 
taking the list of names but, un
der Levy™s persistent question-
ing, including a threat to cont
act the Las Vegas police about the 
                                                          
 16 As to the number of employees to whom he spoke about the Un-
ion, Levy said, ﬁI don™t remember but more than ten.ﬂ 
17 Apparently, realizing his mistake, Levy quickly reversed himself, 
stating ﬁ. . . again, we didn™t know
 it was the union or not, because I 
was a hundred percent sure that this was one of our competition.ﬂ 
18 Asked what he meant by wanting to know what was ﬁgoing on,ﬂ 
Levy replied, ﬁWhen I saw that the list was missing . . . all the names 
that were in this page was missing, those were the people that were 
being addressed.  So when I starte
d to see and to put one to one to-
gether, I took eventually the list and 
I went to this, and this, and that, 
and back and forth.ﬂ  Levy never 
directly answered the question. 
Levy denied saying to any employe
e, give me a name and you can 
keep your job. 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   93theft, she ﬁ. . . said, okay, I . . . .™ This is what I understood 
from Carmela, ‚I took the list, but I didn™t give it to . . . the 
union.™ﬂ19  Hearing this admission, Levy further testified, he 
told Vazquez to return to work and then reported to his father, 
telling him that, at first, Vaz
quez lied in denying she took the 
list and that he told Vazquez she was lying.   
ﬁBecause I knew she was lying.ﬂ  His father
20 then ﬁ. . . told 
him that if she is the one who took the list, to let her go home.  
He wanted to call the police, and 
I said, no.ﬂ  Next, Kobi Levy 
had Alejandrina Romero summone
d to the secretary™s office 
and asked her if she had taken pa
rt of the list of employees™ 
names.  Romero replied ﬁ. . 
. that whoever took the list is 
America and not her.ﬂ  Then, Levy testified, he instructed Ro-
mero to remain, and ﬁ. . . called [Vazquez] to the office. . . . 
And then they start arguing in Spanish, which I didn™t under-
stand. . . . I didn™t understand a word of what they saying, and I 
said, ‚You know what, both of you, just go away from here.  
And this is what happened.ﬂ
21  Asked why Respondent fired 
Vazquez, Levy said the only reas
on was that ﬁshe took the list 
of name[s] of people that . . . belonged to the company and . . . 
used it.ﬂ  Asked why he also fired Romero, Levy answered, 

ﬁBecause I didn™t have the time even to talk to her. . . . and she 
said that she didn™t take the list. . . . I wasn™t so sure I needed to 
talk to her more.ﬂ  Nevertheless, 
he had her remain in the office 
as Vazquez was brought back, ﬁand 
it was what I expected it to 
be. . . . So because I wasn™t sure about both of them, I told them 
to go away.  I mean, for America I can tell for a hundred per-
cent, she was the one who took the list. . . . She was the one  
. . .  because she ad
mitted it, sec
ond . . . because the people 
came to me and said the name 
America. . . . I don™t care who 
she™s giving the list to, but she™s the one who took the list 
. . . . She took the list from the office.ﬂ
22                                                            
 19 Asked if his questions to Vazquez only concerned the list, Levy 
said ﬁ. . . it™s no union.  That™s it.ﬂ  Asked if his questions to Vazquez 
related to his suspicion that she was the one who had given the stolen 

information to the Union, Levy said, 
ﬁI have no other, and . . . so I was 
pretty sure that it was her.ﬂ 
America Vazquez denied being aware that a list of names and phone 
numbers was attached to the wall a
bove the secretary™s desk in her 
office.  She further denied that the list was mentioned during her Sep-
tember 9 and 10 meetings with Kobi 
Levy or that, during said meetings, 
Levy accused her of taking the list.  Moreover, Vazquez denied being 
aware a list of Respondent™s employ
ees™ names and phone numbers had 
been taken or, while admitting informing the Union how to contact her 

fellow employees, giving employees™ phone numbers to the Union.  
Finally, Vazquez specifically denied
 stealing a portion of Respondent™s 
list of employees™ names and telephone numbers from the secretary™s 

office. 
20 Moshe Levy testified at the hear
ing that Vazquez was terminated 
for ﬁstealing documents from the co
mpanyﬂ and, while having no per-
sonal knowledge, asserted she also adm
itted to the theft.
  Other than the 
foregoing, Moshe Levy failed to corroborate the testimony of his son 
inasmuch as portions of his testimon
y were stricken from the record 
due to Respondent™s violati
on of a sequestration order. 
21 Levy conceded he never said th
e employees were fired, said he 
maintained he only mentioned the list to both employees, and denied 

mentioning the word union. 
22 Levy denied knowing anything about Romero™s involvement with 
the Union and professed not to care.  Further, other than knowing she 
Regarding the discharges of al
leged discriminatees Vazquez 
and Romero, Cruz, who stated th
at Kobi Levy terminated both 
employees but that she had no knowledge of the reason for their 
discharges, testified that she was 
present at both meetings in the 
secretary™s office between Kobi Levy and Vasquez and acted as 
the interpreter.  While unable to recall much about the initial 
meeting, she did recall Vazquez saying ﬁ. . . that [Romero] was 
the one who took the list.ﬂ
23  Then, she and Levy met with Ro-
mero and the latter ﬁ. . . said that she didn™t know about [the 
list] . . . . She heard that it was America . . .  the one who took 
the list, and they were bringing people to the Union.ﬂ  Because 
the two women were ﬁcontradictin
gﬂ each other, Kobi Levy 
instructed her to bring Vazquez 
back into the room.  Cruz did 
so, and then the two employees immediately ﬁ. . . started argu-
ing.  They said, ‚No, you did it.  No, you did it.™ﬂ  According to 
Cruz, they were arguing about the list with each blaming the 
other for taking it.  Then, Levy, who had left the office before 
Cruz returned with Vazquez, entered the office, ﬁand then he 
asked who took the list.ﬂ  At th
is, the two alleged discrimina-
tees resumed their arguing, with each blaming the other for 
stealing it.  Finally, Levy said ﬁ.
 . . ‚that™s enough.  Both of you 
go out of here.™ﬂ  He then turned to Cruz and instructed her to 
ﬁ. . . ‚tell them that this is not because of the union™ because 
both of them were mentioning th
e union . . . ‚tell them it is 
because of the list.™ﬂ  At this point, Kobi Levy walked out of 
the office, and Cruz told the two women that they had been 
fired.  Contradicting Levy, asked if America Vazquez admitted 
she was the one who had stolen the list of names, Cruz re-
sponded, ﬁNot that I can remember.ﬂ 
Cruz further testified that 
Romero telephoned her at home 
later during the evening, ﬁ. . . and she told me that America as 
pleading with her that ‚Yes, I 
was the one who was telling the 
Union to call the people, you want to come with me?™ﬂ
24  In the 
same vein, Moshe Levy testified that, approximately a week 
after the discharges, he telepho
ned Romero at home, and ﬁI 
asked her directly who stole th
e documents, and she told me 
that she did not take anything, that America stole it, and they 
were fighting about it, and she is
 telling me the truth, and by 
looking at her eyes and asking 
her I believed her.ﬂ  Accord-
ingly, he offered to return Romero to work, and she accepted.  
Then, perhaps realizing the incongruity of his testimony, Levy 
changed his account, stating th
at the foregoing conversation 
occurred in his office at Respondent™s facilityŠﬁshe came to 
work.  She wanted to talk to us
.  I spoke to her and decided to 
hire her back.ﬂ 
Maria Guadalupe Rojas testifie
d that, on September 24, she 
was working her usual job a
nd that, at approximately  
4 pm., Carmela Cruz approached 
her, and ﬁshe took me out of 
my . . . area of work.  Then, ﬁ. . . she asked me to make a report 
regarding the Union.ﬂ  According 
to Rojas, Cruz handed her a 
                                                                                            
 gave the list of names to a union, Levy denied knowing the extent of 
Vazquez™ involvement. 
23 Testifying on the first day of the trial, Cruz recalled Kobi Levy 
asking Vazquez to return the list, and, when she denied having it, ﬁhe 
said that a lot of people told him that they saw her coming out of the 
office with a paper.ﬂ  But, ﬁshe still denied it.ﬂ 
24 Cruz™s testimony was contradict
ory on this point.  Thus, earlier 
she claimed that Romero said Vaz
quez had been ﬁthreateningﬂ her. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   94blank sheet of paper and said ﬁ. . . to give a report on what I 
knew about the union. . . . I asked her what would happen if I 
didn™t do the report.  She said that she would have to ask Kobi 
or otherwise they wouldn™t let us
 punch in.ﬂ  Also, Rojas testi-
fied, ﬁCruz mentioned to me th
at she wanted me to mention 
America.ﬂ  Thereupon, Rojas began writing on the sheet of 
paper ﬁwhat I knew of the Unionﬂ without mentioning any 
names or detailing her own in
volvement with the unionŠﬁI 
only mentioned that people from the union had spoken to me.ﬂ  
She then signed and dated the docu
ment.  Later, Cruz retrieved 
the sheet of paper from Rojas, and the latter observed Cruz also 
collecting papers from other workers.  Carmela Cruz failed to 
deny the foregoing testimony. 
Martha Castillo worked for Respondent as an ironer in the 
laundry from December 29, 2007, until September 29, 2008.  
There is no evidence that she engaged in any activities on be-
half, or in support, of the Union, and, when asked if Castillo 
engaged in union activities, Rojas 
replied, ﬁno.ﬂ  In any event, 
according to Castillo, at approximately 11 p.m. on September 
27, Kobi Levy summoned her to 
Moshe Levy™s office on the 
second floor of Respondent™s fac
ility.  When she arrived, she 
observed several supervisors, in
cluding Cruz, and at least three 
other employees, including Guad
alupe Rojas, already in the 
room.  With Cruz translating, Moshe Levy said ﬁ. . . that he was 
going to introduce us to a company representative.ﬂ  The repre-
sentative, who Castillo described as being ﬁtall, fat, bald, and 
white,ﬂ then introduced himself and, with Cruz translating, said 
ﬁ. . . he was going to show us a video regarding the Union.ﬂ  
The man then played the video, which lasted for 20 minutes 
and which presumably portrayed the Union in a dissentient 
manner, and, upon its conclusion, said ﬁ. . . that it wasn™t a 
good thing for us to be in the Union.ﬂ  Then, with Cruz translat-
ing, Moshe Levy said that, if we were in the Union because of 
pay increases, that he wasn™t going to give a pay increase be-
cause it was a small company.ﬂ  Kobi Levy then asked if there 
were any questions.  There we
re none, and the employees re-
turned to work.  Maria Guadalupe Rojas also recalled being 
present for the showing of this video; however, she remem-
bered viewing it ﬁtwenty da
ys priorﬂ to her layoff. 
Moshe Levy™s account of the showing of this video was 
rather bizarre.  According to him, ﬁI don™t know what happened 
. . . . somebody approached . . . me and he said that there is a 
trial against us about meetings, 
activities and all that.  I didn™t 
understand him, he said, ‚we want to talk to the girls here to 
explain to them what it means.™ I didn™t know where they were 
coming from. . . . I said ‚okay, if you want to talk to them about 
union or whatever, non-union or whatever, talk™ . . . . When I 
realized what is goingŠI left th
e place and I sat in my room, 
showed the video, then he call
ed me back and he said he 
wanted to come back.ﬂ  According to Levy, he refused the offer 
and averred that showing the video was a mistake.  Asked who 
watched it, Levy replied ﬁsuperv
isors;ﬂ however, he later con-
ceded ﬁsome regular people, tooﬂ watched it.  Asked if he said 
anything prior to showing the video, Levy said, ﬁWhen I told 
them somebody is here that is 
coming to show us what is the 
Union, or against, I wasn™t myself.  I didn™t know.  And that™s 
it.  Asked by me if I should c
onclude these people just showed 
up uninvited or unsolicited and said they wanted to show a 
film, Levy replied, ﬁI don™t know how they do it. . . . I didn™t 
know the company.  They heard the lawsuit that we had . . . .ﬂ  
Finally, Levy asserted the vide
o incident occurred in October 
(ﬁYeah, something in Octoberﬂ),
25 and asserted that Castillo 
and Rojas fabricated their respective testimony, regarding hav-
ing been present when the video was shown.  Later, given an 
opportunity by counsel to change 
his testimony, Levy stated the 
showing of the video ﬁmaybeﬂ was 
after the layoffs, ﬁbut it was 
certainly after the whole situa
tion happened, like the lawsuit 
against us and everything.ﬂ 
Rojas testified that, on September 
30, after 2 days off, she ar-
rived at work and noticed that her name and that of a coworker, 
Martha Castillo, who also was returning after 2 off days, were 
not on the work schedule.  Mome
nts later, a shift supervisor 
approached and told the two employees their names were not 
on the schedule ﬁ. . . because we had been laid off.ﬂ  The su-
pervisor was unable to explain 
the reason for their layoffs and 
suggested that they speak to e
ither Moshe Levy or Kobi Levy 
or the secretary, Mary Lou.  The latter arrived at the laundry a 
short while later but also was unable to explain the reason for 
their layoffs.  She added that Moshe or Kobi would be able to 
give them an explanation but that
 neither would be at the plant 
for the next 2 or 3 days.  Thereafter, on the following Thursday, 
Rojas came to Respondent™s faci
lity and, with Mary Lou trans-
lating, spoke to Moshe Levy.  Th
e latter explained that employ-
ees would be laid off for 30 to 40 
days and ﬁ. . . they would call 
me because work had ‚gone down™Š and that I would get 
called later.ﬂ  Moshe added that 
employees were being laid off 
and not discharged.   Castillo recalled that she was informed of 
her layoff from work on September 
29.  On that date, according 
to Castillo, upon arriving for work, Cruz approached her and 
said she was being laid off pursuant to Kobi Levy™s order.  
Contrary to Moshe Levy™s assura
nces, neither alleged discrimi-
natee was ever recalled to work. 
In Respondent™s defense, Moshe Levy testified that, com-
mencing in August, the amount of laundry from the Wynn Las 

Vegas dropped to approximately
 40,000 pounds per day due to 
a decline in occupancy at the hotel caused by the nation-wide 
recession.  As a result, he decide
d to lay off seven or eight em-
ployees, and ﬁ. . . we told whoever I laid off, I told them, ‚come 
back in December.™  Why?  Because the Encore opened in De-
cember.  So . . . we had again more employees to bring over.ﬂ
26  As to how employees were chosen for layoff, ﬁI selected them 
by their work.  If they were ca
tchers and two people, I took one 
from each position so that I won™t have double.ﬂ  Asked how he 
chose, Levy replied, ﬁjust by picki
ng, that™s all . . . . I just pick 
a number.  I didn™t pick a person
 specifically.ﬂ  He confirmed 
that Rojas and Castillo were included in the layoff but denied 
being influenced by union involvement or knowing any em-
ployees who were supporters of 
the Union.  Continuing, Levy 
testified that he met with fi
ve employees, who had been se-
lected for layoff, on Sunday, Se
ptember 28.  ﬁI explained to 
                                                          
 25 Given an opportunity to reconsider his testimony as to when the 
video was shown, Levy again said 
he believed it was after the layoffs. 
26 Levy conceded this was a cha
nge from Respondent™s past practice 
with regard to layoffs when the 
company recalled laid-off employees 
when business improved. 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   95them that their work [has dropped dramatically] and show them  
. . . we are starting to work at 9:00 and a commercial laundry 
usually starts at 5Œ6 o™clock . . . a
nd I told them that we have to 
lay them off . . . because we don™t have work.  And I told them 
in December to come back because we are getting them work, 
and I want them to do the work.ﬂ
  He added that the reason he 
told the workers to return in December is because ﬁI knew be-
foreﬂ that Steve Wynn would be opening his Encore Hotel that 
month.  Further, while concedin
g that, in the past, Respondent 
had laid off employees and then recalled them, Levy averred 
that he had done so ﬁ. . . because we didn™t know what we were 
getting from the week.  We had no contract.  We just worked.ﬂ  
If work came in, ﬁI have to finish it up tomorrow.ﬂ  However, 
when he spoke to the employees 
in September ﬁ. . . because I 
knew when we were getting work . . . I had no problem telling 
them come on December, we are working.ﬂ  Finally, asked if 
Rojas or Castillo had just walked into the laundry in December 
he would have returned them to work, Levy replied ﬁabsolutely, 
yes.ﬂ
27 Carmela Cruz corroborated Moshe Levy, testifying that five 
or six employees were laid off 
in September. Specifically, she 
identified employees, Citlalli Misqua, Griselda Ramirez, and 
Annabelle Aruvias, as well as Rojas and Castillo as the em-
ployees, who were laid off.  Also, she denied Castillo™s testi-
mony regarding having informed 
the alleged discriminatee she 
had been laid off. 
2. Legal analysis 
The General Counsel alleges th
at Respondent discharged its 
employees, America Vazquez, Alejandrina Romero,
28 Maria 
Guadalupe Rojas, and Martha Castillo, in violation of Section 
8(a)(1) and (3) of the Act.  He
 further alleges that Respondent 
violated Section 8(a)(1) of the 
Act by various actions including 
interrogating its employees concerning their activities in sup-
port of the Union, threatening 
its employees with suspension, 
discharge, and/or deportation be
cause of their support for the 
Union, and warning its employees 
it would be futile for them to 
select the Union as their bargaining representative.  Given the 
conflicting accounts regarding the incidents at issue herein, it is 
obviously essential that I resolve 
the credibility of the several 
witnesses presented by both the General Counsel and by Re-
spondent.  As to this, the most im
pressive of the witnesses were 
Rojas and Castillo.  Each appeared to be testifying in a vera-
cious manner and conscientiously
 attempting to recall events 
and conversations several months in
 the past.  Therefore, I shall 
credit the candid testimony of each and, in particular, note that 
neither Kobi Levy nor Carmela 
Cruz specifically denied com-
ments attributed to each by Rojas and that Moshe Levy and 
                                                          
 27 On this point, Kobi Levy contra
dicted his father, testifying that 
Respondent began performing work for the Encore Hotel in January 

2009Š ﬁThe Encore we started in January, this January.ﬂ 
28 Respondent™s counsel request that I draw an adverse inference 
from the General Counsel™s failure to
 call Romero as a witness.  Per-
haps in other circumstances such 
would be warranted; however, inas-
much as Respondent reinstated Romero after just a week supposedly 
because it believed she was not the 
one who had taken the telephone 
list, the alleged discriminatee was available to both parties to testify.  
Therefore, I shall not draw th
e requested adverse inference. 
Kobi Levy failed to specifically deny Castillo™s testimony re-
garding their comments after the showing of the union-related 
video.  Likewise, noting her dem
eanor as a witness, I believe 
America Vazquez testified in a 
generally trustworthy manner.  
In this regard, the alleged disc
riminatee candidly admitted that, 
while being interrogated by K
obi Levy, she dissembled when 
she denied having telephoned Rome
ro about the union.  As to 
Carmela Cruz, whose demeanor was that of a witness testifying 
in a manner designed to buttress her employer™s legal position, 
I was nonplussed on the second day of the hearing by her men-
dacity in asserting to me that
 Respondent™s attorney used the 
words ﬁlike the listﬂ in the que
stions, to which she responded 
on the previous day while identifying Respondent™s Exhibit No. 
1 as the list of first names 
and telephone numbers, which had 
been attached to the wall directly behind the secretary™s desk.
29  Concerning Kobi Levy, whose de
meanor, while testifying, was 
that of a disingenuous witness, 
noting that Cruz, directly con-
tradicted him, I believe that his assertion that America Vazquez 
admitted stealing the list of names and telephone numbers was 
an utter calumny and that, give
n his contradictory testimony, 
his protestation, the Union was not Respondent™s ﬁissueﬂ under-

lying its actions herein, was a like
 fabrication.  Given the fore-
going, I am unable to credit either the deceitful Kobi Levy or 
the perfidious Cruz whenever the 
testimony of each is contra-
dicted by another, more credible witness or is uncorroborated.
30  Specifically, as compared to Levy and Cruz, I shall credit the 
more candid Vazquez as to the ev
ents of September 9 and 10.  
Finally, Moshe Levy likewise 
impressed me as being a gener-
ally untrustworthy witness.  In particular, while I believe him as 
to Respondent™s need to reduce its work force in September 
2008, his strange testimony, rela
ted to the circumstances sur-
rounding the showing of the presumably antiunion video, and 
his insistence said video was 
shown in October after the Sep-
tember layoffs was not worthy 
of belief.  In these circum-
stances, I particularly place no reliance upon his testimony 
regarding his method of selecti
on of employees for the above 
layoff. 
Based upon my foregoing credibility resolutions and the re-
cord as a whole, I find that, so
metime in late August or early 
                                                          
 29 Likewise, I am equally concerned by Respondent™s attorney™s 
shockingly faulty recollection regard
ing his asserted use of the word 
ﬁrecreationﬂ in reference to said exhibit. 
30 Carmela Cruz offered hearsay te
stimony regarding a conversation 
with an employee, Carmen Rojas, 
in which the latter assertedly in-
formed her about a visit to her ho
me by union agents and said she ob-
served a list of names in the hands 
of one agent, who said America had 
given it to them.  Respondent failed to call Rojas as a corroborating 

witness and offered no explanation fo
r its failure to 
do so.  Accord-
ingly, not only do I not believe her 
testimony but also I shall give no 
weight to Cruz™s uncorroborated hearsay testimony. 
Also, Respondent failed to call its secretary, Mary Lou, as a witness 
to corroborate the testimony of K
obi Levy and Cruz regarding the 
purported existence of a list of name
s and telephone numbers affixed to 
the wall behind her work desk and the theft of a portion of said list by 
an unknown individual.  Further, 
Respondent offered no explanation 
for her failure to testify.  In th
ese circumstances, noting the deceitful 
testimony of Cruz and Levy, I place no reliance upon the testimony of 
either regarding the existence of su
ch a list or the alleged theft of a 
portion of it.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   96September, upon learning that union agents had been telephon-
ing Respondent™s employees and visiting their homes pursuant 
to a nascent organizing effort, Kobi Levy and Respondent™s 
highest-ranking supervisor, Carmela Cruz, embarked upon a 
campaign not to discover who wa
s responsible for stealing a 
portion of the list of the names and telephone numbers of Re-
spondent™s employees
31 but, rather, to uncover the identities of 
those employees who were shepherding the union™s inside or-
ganizing efforts and to discharg
e them and to coerce and re-
strain other employees from engaging in support for union or-
ganizing.  In this regard, I fi
nd that, by his own admission, 
Kobi Levy interrogated more th
an ten of Respondent™s employ-
ees, asking them if they knew who was calling on behalf of the 
union.  I further find that, in la
te August or early September, 
Maria Guadalupe Rojas was ques
tioned about union activities 
three times by Respondent; that, 
on one such occasion, she was 
summoned from her work station to
 an office and, with Cruz 
interpreting, questioned there by Kobi Levy; that, during the 
meeting, Rojas volunteered th
at union agents had telephoned 
her at home; and that Levy immediately asked ﬁ. . . what was 
going on, why was I doing that?ﬂ  After Rojas responded that it 
was merely a phone call, which she considered it a private mat-
ter and for which she did not owe him an explanation, Levy 
said it related to the company and told Rojas ﬁ. . . to think 
through what it was . . . I was doing because it was not going to 
be good for us.ﬂ  Further, I fi
nd that, on September 9, Levy 
ordered America Vasquez to report to the secretary™s office, 
closed the door, and, with Cruz 
translating, after some prelimi-
nary questions, rather than about a missing portion of a list of 
names and telephone numbers, in
terrogated the alleged dis-
criminatee as to whether she was ﬁin the unionﬂ and, after she 
denied it, said he did not belie
ve her and ﬁpeopleﬂ said she was 
with the union.  After Vazquez repeatedly denied it, Levy said 
she should tell the truth and warned ﬁ. . . that if he found out I 
was with the union, not only would I . . . be fired from my job 
but . . . he was going to get me out of the country.ﬂ  He added 

that other laundries had unions ﬁ
but that his did not.ﬂ  Next, I 
find that, on September 10, when Cruz alone met with Vazquez 
and Romero in the secretary™s office, in obvious reference to 
Levy™s question the day before
, she asked the two employees 
ﬁ‚what™s going on with you guys?™ﬂ  Clearly understanding the 
intent of the question, Romero said they were in the room be-
cause of the union, and Vazquez again denied any involvement 
with a union.  Romero responded that Kobi Levy told her, if 
she gave him a name of someone
 with the union, she would not 
be fired and that Vazquez was th
e first person she could name.  
Vazquez asked if she was certain; Romero replied, yes, because 
Vazquez had telephoned her; and 
Vazquez denied ever tele-
phoning Romero about a union.  Th
e ﬁback and forthﬂ between 
the two alleged discriminatees 
continued until Kobi Levy en-
tered the room.  He began by turning to Vazquez and asking 
                                                          
 31 Simply stated, I do not believe K
obi Levy that Respondent™s main 
concern was ascertaining who was re
sponsible for stealing pages from 
the list of names and telephone numbe
rs posted in the secretary™s of-
fice.  Rather, based upon the record as a whole and his admission, 
regarding his questioning of employ
ees, I believe his concern was a 
union™s use of Respondent™s employ
ees™ names and telephone numbers 
to aid its organizing efforts. 
why she had lied to himŠﬁWhy had I told him I wasn™t with 
the union when I really was?ﬂ  As previously, Vazquez denied 
any union involvement, and she and Romero continued their 
argument concerning union activity.   
Pointing to the questions posed to
 Rojas by Kobi Levy in late 
August or early September, the 
questions posed to Vazquez by 
Levy on September 9, the questions posed to Vazquez and Ro-
mero by Cruz and Levy on September 10, and the admissions 
by Levy regarding his questioning 
of, at least, ten employees, 
the General Counsel argues that
 Respondent violated Section 
8(a)(1) of the Act by interrogating employees as to their union 
activities and sympathies.  In 
Rossmore House, 269 NLRB 
1176 (1984), affd. sub nom, 
Hotel Employees Local 11 v. 
NLRB, 760 F.2d 1006 (9th Cir. 1985), the Board concluded that 
it would no longer follow an unlawful per se approach to em-
ployer interrogations of empl
oyees and announced a new, ﬁba-
sicﬂ test for evaluating the legal
ity of an employer™s interroga-
tions of its employees concerning their protected concerted 
activitiesŠﬁwhether under all the circumstances the interroga-
tion reasonably tends to restrain, coerce, and interfere with 
rights guaranteed by the Act.ﬂ  Id. at 1177.  Subsequently, in 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985), the Board 
discussed ﬁsome areas of inquir
y that may be consideredﬂ in 
applying the 
Rossmore House
 test to an employer™s interroga-
tion of any of its employees, who are not ﬁopen and activeﬂ 
union adherents.  These, ﬁrelevant factorsﬂ include (1) the back-
ground (the surrounding circumstances including unlawful 
threats and acts of discrimination)
; (2) the nature of information 
sought; (3) the identity of the qu
estioner; (4) and the place and 
method of interrogation.  Id. at 1218.  While these factors 
should be considered, they ﬁare 
not to be mechanically applied 
in each caseﬂ and are not ﬁprere
quisitesﬂ to a finding of coer-
cive interrogation.  
Perdue Farms, Inc. v. NLRB
, 144 F.3d 
 830, 
835 (D.C. Cir. 1998); 
Medicare Associates
, 330 NLRB 935, 
939 (2000); Rossmore House, supra at 1178 fn. 20.   
Initially, having concluded that Respondent was bent upon 
discovering the identities of th
e main union adherents amongst 
its employees, I agree that Ko
bi Levy™s admitted questioning 
of, at least, ten of Respondent
™s employees concerning tele-
phone calls to them on behalf of the union, his interrogation of 
Maria Guadalupe Rojas after she admitted being telephoned at 
home by union agents, Levy™s September 9 interrogation of 
America Vazquez (was she ﬁin the unionﬂ), Cruz™s September 
10 questioning of Vazquez and Alexandrina Romero (ﬁwhat™s 
going on with you guysﬂ), and Levy™s additional questioning of 
Vazquez and Romero that day were coercive and violative of 
Section 8(a)(1) of the Act.  Thus, there is no evidence that the 
three alleged discriminatees were open and avowed union ad-
herents inside Respondent™s faci
lity, and I do not believe Re-
spondent had a lawful purpose for questioning any of its em-
ployees.  Further, the types of questions, designed to discover 
its employees™ union sympathies
 and activities and those of 
their fellow employees, were am
ong those the Board has tradi-tionally found to be coercive and unlawful.  
Atlantic Veal & 
Lamb, Inc.
, 342 NLRB 418, 420 (2004); 
Donaldson Bros. 
Ready Mix, Inc.
, 341 NLRB 958, 959 (2004); 
TKC, A Joint 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   97Venture, 340 NLRB 923 fn. 2 (2003).
32  Finally, with regard to 
the interrogations of Rojas and 
Vazquez on September 9, I note 
that the questioning was particularly coercive, having been 
conducted by the plant manager 
and son of the managing part-
ner of the business, in a company office, in Vazquez™s case 
with the door closed, and in conj
unction with unlawful threats.  
Donaldson Bros. Ready Mix, Inc.
, supra.  Next, I find that, late in the 
afternoon on September 24, Cruz 
approached Rojas in her work area, handed her a sheet of paper, 
and demanded that Rojas 
give her ﬁ. . . a report as to what I 
knew about the union,ﬂ includi
ng information on Vazquez™s 
role in the union organizing.  
Rojas asked what would happen if 
she refused to do so, and Cruz said ﬁ. . . that . . . they wouldn™t 
let us punch in.ﬂ  Finally, I find that, after the showing of the 
union-related video on September 27 and after the company 
representative said it would no
t be good for the employees to 
select a union to represent them, Moshe Levy warned the em-
ployees, who were present, that ﬁif we were in the union be-
cause of pay increases . . . he 
wasn™t going to give a pay in-
crease because it was a small company,ﬂ and his son Kobi 
closed the meeting by asking the employees if there were any 

questions.  With regard to Cruz™s demand that Rojas give her a 
report concerning the union activity at the plant including 
Vazquez™s role in the organizing
, in agreement with counsel for 
the General Counsel that Cruz™s act was violative of Section 
8(a)(1) of the Act, I believe that her demand for such a report 
was akin to verbally interrogating Rojas for the same informa-
tion and was inherently coercive
 as it concerned the alleged 
discriminatee™s protected concerted activities and those of a 
fellow employee.  Further, I note that, in response to Rojas™s 
expressed reluctance to acquiesce to her unlawful demand, 
Cruz threatened her with discharge if she refused to comply.  
As to Kobi Levy™s seemingly in
nocuous request for employees™ 
questions after the showing of the union-related video on Sep-
tember 27, given the context (the employees were together in a 
room with supervisors, Respondent
™s labor relati
ons consultant, 
the plant manager, and Responde
nt™s managing partner, who 
had just warned them regarding 
the futility of selecting a union 
as their bargaining representati
ve) and the obvious fact that 
positive union-related questions would reveal them as union 
sympathizers, I agree with the General Counsel that Levy™s 
question was coercive.  That each employee understood this is 
clear as not one asked a question.
  Accordingly, I find Levy™s 
question to have been violative of Section 8(a)(1) of the Act. 
The General Counsel next contends that, in order to dissuade 
its employees from supporting a 
union, Respondent threatened 
employees with discharge and/or
 deportation in violation of 
Section 8(a)(1) of the Act.  In
 these regards, during his conver-
sation with Rojas in late August or early September, after 
unlawfully interrogating her ab
out her telephone conversation 
                                                          
 32 The fact that Cruz may not have specifically mentioned the word 
union in her questioning of Vazque
z and Romero on September 10 
does not detract from the coercive natu
re of the question.  Thus, neither 
alleged discriminatee was an open a
nd avowed union supporter, and,  
having been interrogated by Levy
 about her union sympathies and 
activities the day before, Vazquez certainly understood the tenure of 

Cruz™s question.  
La Gloria Oil & Gas Co.
, 337 NLRB 1120, 1123 
(2002). 
with union agents and after Rojas insisted such was a private 
matter and said she did not owe hi
m an explanation, Kobi Levy 
warned Rojas that her conversati
on with union agents related to 
the company and ﬁ. . . to think through what it was . . . I was 
doing because it was not going to 
be good for us.ﬂ  Further, on 
September 9, after Vazquez repeatedly denied any involvement 
with a union, Levy said he did 
not believe her and warned ﬁ. . . 
that if he found out I was with the union, not only would I . . . 
be fired from my job but . . . he was going to get me out of the 
country.ﬂ  Moreover, on Septem
ber 24, when Rojas expressed 
her reluctance about writing a report concerning the union ac-
tivity amongst Respondent
™s employees, Cruz warned that she 
would inform Levy and ﬁ. . . they wouldn™t let us punch inﬂ  It 
is, of course, unmistakable and traditional Board law that, as 
such statements  ﬁreasonably tend to coerce employees in the 
exercise of their [Section 7] rights,ﬂ an employer violates Sec-
tion 8(a)(1) of the Act by explicitly threatening loss of em-
ployment in order to discourage 
its employees from engaging in 
union activities.  
Trump Marina Hotel Casino, 353 NLRB 921, 
925 (2009); White Oak Manor
, 353 NLRB 795, 798 (2009); 
Clinton Electronics Corp.
, 332 NLRB 479 (2000).  Herein, 
Levy™s September 9 threat to 
fire Vazquez from her job be-
cause of her suspected involvement with a union and Cruz™s 
September 24 threat to Rojas that
 she would not be permitted to 
punch in, a prerequisite for working, if she did not report about 
the union activity at Respondent™s facility constitute clear 
threats of discharge, patently vi
olative of Section 8(a)(1) of the 
Act.  Further, the Board  
ﬁ. . . recognize[s] that threats involving immigration or deporta-
tion can be particularly coercive.  Such threats place in jeop-
ardy not only the employees™ j
obs and working conditions but 
also their ability to remain in their homes in the United States.ﬂ  
North Hills Office Services
, 346 NLRB 1099, 1102 (2006); 
Smithfield Packing Co.
, 344 NLRB 1, 9 (2004).  Levy™s Sep-
tember 9 threat to Vazquez that he was going to get her out of 
the country if he discovered 
she was supporting the union con-
stituted an explicit threat that he would take unspecified action 
regarding her immigration status and was, therefore, violative 
of Section 8(a)(1) of the Act.  Finally, after Rojas insisted that 
her conversation with a union agent was a private matter and 
that she did not owe Levy an explanation, the latter warned 
Rojas that she should think through what she was doing be-
cause ﬁ. . . it was not going to 
be good for us.ﬂ  In my view, 
Levy™s warning constituted a threat to Rojas of unspecified 
reprisals in order to discourage 
her from engaging in activities 
in support of a union, and the Board has long held that such 
threats designed to discourag
e employees from engaging in 
their Section 7 rights are violative 
of Section 8(a)(1) of the Act.  
St. Margaret Mercy Healthcare Centers
, 350 NLRB 203, 204 
(2007); California Gas Transport
, 347 NLRB 1314, 1315 
(2006). As a final alleged violation of 
Section 8(a)(1) of the Act, the 
General Counsel contends that
 Respondent unlawfully threat-
ened its employees that selecting a union as their bargaining 
representative would be futile.  
In this regard, counsel for the 
General Counsel points to two 
comments, the first by Kobi 
Levy and the second by his father, Moshe Levy.  Thus, I have 
found that, during his meeting w
ith Vazquez on September 9, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   98after threatening the latter with discharge and with deportation 
if he (Levy) discovered Vazque
z was a union adherent, Levy 
said that other laundries had unions but that his did not and that, 
after showing the union-related video to several employees on 
September 27, Moshe Levy told them that, if they were sup-
porting a union in order to get a increase in pay, ﬁ. . . he wasn™t 
going to give a pay increase b
ecause [Respondent] was a small 
company.ﬂ  With regard to Kobi Levy™s comment to Vazquez, I 
note, initially, that, in his pos
thearing brief, counsel for the 
General Counsel misstated the reco
rd, writing that Levy said  
ﬁ. . . while many other laundr
y facilities may be unionized, 
his would not be
.ﬂ  Nevertheless, in the 
context of his threats of 
discharge and of action against 
her immigration status, Vazquez 
reasonably may have interpreted 
Levy as warning that Respon-
dent would remain a nonunion 
laundry notwithstanding its 
employees™ desire for union repres
entation.  Of course, an em-
ployer™s warning to its employees that it would not accept a 
union as its employees™ bargaini
ng representative constitutes ﬁ. 
. . a threat that the employees™ efforts to gain such representa-
tion would be futileﬂ in violation of Section 8(a)(1) of the Act, 
and I so find.  
ADB Utility Contractors, Inc.
, 353 NLRB 166, 
167 (2009); GATX Logistics
, 330 NLRB 481, 488 (2000).  
Likewise, I believe that Mosh
e Levy™s September 27 comment 
after the showing of the video was an unlawful warning to the 
listening employees that selecting a union to bargain in their 
behalf for a wage increase woul
d be futile inasmuch as he 
would never agree to such a demand.  Thus, rather than discuss-
ing the vagaries of the collective-bargaining process, Levy 
threatened that Respondent would become ﬁpunitively intransi-
gentﬂ in the event its employees selected union representation 
and, therefore, violated Section 8(a)(1) of the Act.  
Federated 
Logistics & Operations
, 340 NLRB 255 (2003).   
Turning to the discharges of employees Vazquez and Ro-
mero on September 10 and the layoffs of Rojas and Castillo at 
the end of September, the Gene
ral Counsel alleges that Re-
spondent, in fact, not only discharged Vazquez and Romero but 

also Rojas and Castillo in violation of Section 8(a)(1) and (3) of 
the Act.  In these regards, in accord with my credibility resolu-
tions, I find that, on September 10
, when Kobi Levy entered the 
office in which Carmela Cruz had been speaking to Vazquez 
and Romero and the two allege
d discriminatees were arguing 
about Vazquez™s involvement in
 union organizing, he was si-
lent for a moment and then asked Vazquez why she had lied to 
him about not being in the union wh
en she really was.  Vazquez 
continued to deny it and once again asked Romero if the latter 
could prove she was in the union.  To this, Romero again said 
Vazquez had telephoned her on behalf of the union.  At this 
point, Levy said he did not be
lieve either employee, accused 
both of lying to him, and said 
both employees were fired.  Fur-
ther, I find that Respondent laid off Rojas and Castillo on or 
about September 30; that Cruz informed Castillo she was laid 
off, explaining that Kobi Levy
 had ordered her layoff; that 
Rojas returned to the plant 2 days later and spoke to Moshe 
Levy, who said the laid-off empl
oyees would be off work for 
30 to 40 days because work was down and ﬁthey would call 
meﬂ about returning to work; 
and that Respondent failed to 
recall either Rojas or Castillo for work in December notwith-
standing a significant increase in its business due to the opening 
of the Encore Hotel.  
Counsel for the General Counsel
 and counsel for Respondent 
agree that whether Respondent, in
 fact, violated the Act by 
discharging the four alleged disc
riminatees must be determined 
by utilizing the 
Wright Line
 analytical guidelines.  Thus, in 
order to establish a violation of
 Section 8(a)(1) and (3) of the 
Act under Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F. 
2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
33 ﬁ‚the 
General Counsel bears the burden of proving by a preponder-
ance of the evidence that animus
 against protected conduct was 
a motivating factor in the adve
rse employment action.  If the 
General Counsel makes a showing 
of discriminatory motivation 
by proving protected activity, the 
employer™s knowledge of that 
activity, and animus against protected activity, then the burden 
of persuasion shifts to the employ
er to prove that it would have 
taken the same action even in the absence of the protected ac-
tivity.™ﬂ  
St. Margaret Mercy Healthcare Centers
, supra, at 203; 
North Carolina License Plate Agency #18
, 346 NLRB 293 
(2006); Donaldson Bros. Ready Mix, Inc.
, supra, at 961.  Fur-
ther, once the burden has shifted to the employer, the crucial 
inquiry is not whether the employer could have engaged in the 
alleged unlawful acts but whether 
it would have done so absent 
the alleged discriminatees™ 
union activities or support.  
Struc-tural Composites Industries, 304 NLRB 729 (1991); Filene™s 
Bargain Basement, 299 NLRB 183 (1990).  Moreover, pretex-
tual discharge cases should be vi
ewed as those in which ﬁ. . . 
the defense of business justificat
ion is wholly without merit,ﬂ 
and the ﬁburden shiftingﬂ analysis of 
Wright Line
 need not be 
utilized.  
Arthur Young & Co.
, 291 NLRB 39 (1988); 
Wright 
Line, supra, at fn. 5.  Finally, rega
rding the latter point, ﬁit is . . 
. well settled when a respondent™s 
stated reason for its actions is 
found to be false, the circumstances warrant the inference that 
the true motive is an unlawful one that the respondent desires to 
conceal.ﬂ  Flour Daniel, Inc.
, 304 NLRB 970, 970 (1991); 
Shattuck Denn Mining Corporation v. NLRB
, 362 F. 2d 466 
(9th Cir. 1966).  
With regard to America Vazquez, I believe counsel for the 
General Counsel has met his initial
 burden of establishing that 
Respondent was unlawfully motivated in discharging the al-
leged discriminatee.  In this re
gard, I find that Vazquez was an 
active supporter of the Union.  T
hus, she testified, and there is 
no dispute, that she attended uni
on meetings, spoke to employ-
ees about the Union, and gave
 union agents the names those 
employees, whom, she believed, 
would support an organizing 
campaign by the Union.  Next, th
e record is demonstrable that 
Respondent believed or, at least,
 suspected that Vazquez was an 
ardent and active union proponent.  As to this, Kobi Levy ad-
mitted that his interrogations of
 Respondent™s employees, con-
cerning who was calling on behalf of a union, yielded the name 
America, which he subseque
ntly connected to America 
Vazquez.  Moreover, on Septembe
r 9, Levy averred to Vazquez 
that ﬁpeopleﬂ had informed him she was with the union, and, on September 10, he accused Vazquez of lying to him when she 
denied any involvement with the 
Union.  Finally, on September 
                                                          
 33 The Board™s 
Wright Line
 guidelines were approved by the Su-
preme Court in 
NLRB v.
 Transportation Management Corp.
, 462 U.S. 
393 (1983). 
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   9924, when she asked Maria Guadalupe Rojas to draft a report on 
the union activity at Respondent™s commercial laundry, Car-
mela Cruz specifically demanded 
that she write about Vazquez.  
While the 
Wright Line
 guidelines require that the General 
Counsel establish the employer™s knowledge of an alleged dis-
criminatee™s union activities, ﬁ. . . suspicion is sufficient to 
satisfy the 
Wright Line
 requirement that the General Counsel 
prove knowledge of union activity.ﬂ  
Desert Pines Golf Club
, 334 NLRB 265, 275 (2001); 
Kajima Engineering & Construc-
tion, Inc.
, 331 NLRB 1604 (2000).  Finally, that Respondent 
harbored unlawful animus toward Vazquez is palpable and 
indisputable.  On this point, I 
have previously concluded that, 
after she repeatedly denied any 
involvement with a union, Kobi 
Levy threatened Vazquez, warni
ng, if he subsequently learned 
she was, in fact, a union supporte
r, he would not only fire her 
but also would ensure her deportation from the United States.  
Also, I have found that Levy warned employees that conversa-
tions with union agents would not ﬁbe good for usﬂ and that, 
after alleged discriminate Ro
jas expressed reluctance about 
reporting on Respondent™s empl
oyees™ union activities, Car-
mela Cruz warned her that 
Respondent would not permit em-
ployees, who failed to do so, to clock in for work.   
In the foregoing circumstances, I believe, the burden of per-
suasion shifted to Respondent to
 establish that, notwithstanding 
its unlawful animus, it, neverthe
less, would have terminated 
Vazquez.  Succinctly put, Respo
ndent failed to meet its burden 
of proof.  In this regard, Respondent contends that it terminated 
the alleged discriminatee because she purloined a portion of the 
list of employees™ first name
s and telephone numbers, which 
was posted in the secretary™s offi
ce.  However, given my belief 
that Kobi Levy and Carmela Cruz each paltered herein and the 
convoluted and contradictory nature of the testimony of each 
regarding the existence of the aforementioned list and the pur-
ported theft of a portion of it, absent the corroborating testi-
mony of the secretary, Mary Lou, I am unable to conclude ei-
ther that such a list was ever posted in her office or that a por-
tion of such a list was ever stolen.  Further, I do not believe 
Kobi Levy that, in late Augus
t and September, Respondent™s 
main focus was on discovering 
who was responsible for the 
putative theft.  Rather, based upon the ample record evidence, I 
believe Respondent™s efforts we
re directed at unmasking the 
union adherents amongst its empl
oyee complement and at co-
ercing the remainder from engaging in support for a union.  
Thus, instead of inquiring about the missing portion of the list, 
Levy admitted that his interro
gations of Respondent™s employ-
ees consisted of him asking who 
was calling them on behalf of 
the union, and I have specifically credited Vazquez that, on 
September 9, rather than conc
erning the missing portion of the 
list, Levy™s questions to her c
onsisted of him repeatedly asking 
whether she was ﬁin the union.ﬂ 
 Moreover, Respondent offered 
no actual evidence that
 Vazquez was responsible for the alleged 
theft, and, of course, most da
maging to Respondent™s asserted 
defense, is that, while Levy ma
intained Respondent terminated 
Vazquez because she admitted to him having pilfered the por-
tion of the aforementioned list, Carmela Cruz, who interpreted 
for Levy, failed to corroborate him on this crucial and importu-

nate point.  Accordingly, contra
ry to Respondent, rather than 
based upon her involvement in the theft of missing portions of a 
list, the overwhelming record evidence is that, given Levy™s 
interrogations of employees, 
his interrogation of Vazquez, 
Cruz™s demand that Rojas draft a report on Respondent™s em-
ployees™ union activities and specif
ically those of Vazquez, and 
Levy™s threat of termination an
d deportation to Vazquez if he 
discovered her union adheren
ce, Respondent discharged 
Vazquez for unlawful reasons in 
violation of Section 8(a)(1) 
and (3) of the Act, and I so find. 
Turning to the discharge of Alejandrina Romero, I do not be-
lieve that the General Counsel has met its initial burden of 
proof by establishing Respondent
 was unlawfully motivated in 
terminating her.  Thus, there is no record evidence that Romero 
engaged in any union activities or that Respondent knew or 
suspected her of supporting the union organizing at the laundry.  
While counsel for the Genera
l Counsel argues Respondent 
ﬁassociatedﬂ Romero with the suspected union sympathizer 
Vazquez, the credible record evidence is that Romero appar-
ently was one of the employees, 
who informed Kobe Levy that 
the latter had telephoned Romero 
regarding the union, an event 
which, in Levy™s presence on
 September 10, Romero ada-
mantly insisted occurred and V
azquez just as vehemently de-
nied.34  Confronted with this ﬁshe said, she saidﬂ situation, 
Levy abruptly terminated Rome
ro, who, I believe, Respondent 
required to be present in the room to provoke an admission 
from Vazquez of her involvement with a union, as well as 
Vazquez, who was the actual obj
ect of Respondent™s animus.  
In my view, notwithstanding the existence of significant record 
evidence establishing Respondent™s
 patent animus toward un-
ion supporters, Levy discharged Romero not because of its 
unlawful animus but, rather, in an act of pique resulting from 
the failure of Respondent™s scheme to deceive Vazquez into 
admitting her involvement with a union.
35  In these circum-
stances, I am unable to find th
at the General Counsel estab-
lished that Respondent was unl
awfully motivated and termi-
nated Romero in violation of Se
ction 8(a)(1) and (3) of the Act 
and shall recommend dismissal of this complaint allegation.  
Concerning Respondent™s layoff of Maria Guadalupe Rojas, 
the credible record evidence is that she attended several union 
meetings prior to being laid off by Respondent at the end of 
September.  Moreover, the reco
rd establishes that Respondent 
suspected that she was engaged in union activities or, at least, 
was a union supporter.  Thus, not only did Kobi Levy interro-
gate her on this subject at which point Rojas admitted that un-
ion agents had telephoned her at
 home but also Carmela Cruz 
demanded that she submit a writ
ten report as to her knowledge 
of the union activity at Res
pondent™s laundry and Rojas was 
one of just four employees, including Martha Castillo, who 
were required to attend the showing of the union-related video 
on September 27.  Further, as previously discussed, there is 
ample record evidence of Res
pondent™s general animus toward 
                                                          
 34 Vazquez testified that, at one point, Romero accused Kobi Levy of 
threatening to terminate her and sayi
ng, if she gave him the name of 
just one union supporter, he would not
 discharge her.  This hearsay 
testimony was not corroborated, a
nd I shall give it no weight.  
35 I agree with counsel for the General Counsel that the record is de-
void of an explanation for the discharge of Romero; however, such 

does not excuse the General 
Counsel from meeting its 
Wright Line
 burden of proof. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   100 
union supporters.  More particularly, Levy tenebrously warned 
Rojas that engaging in union activities would not be good for 
employees, and Cruz directly threatened Rojas with discharge if 
she refused to provide Respon
dent with the aforementioned 
report on union activities amongs
t the employees at the laun-
dry.  In these circumstances, 
the counsel for the General Coun-
sel met his initial burden of es
tablishing that Respondent was 
unlawfully motivated in laying off the alleged discriminatee. 
As to whether Respondent met its 
Wright Line
 burden of 
proof and established that it woul
d have laid off Rojas notwith-
standing its unlawful animus agai
nst union adherents, I accept, 
and have no reason to doubt, th
at, by September 2008, Respon-
dent™s business situation had deteriorated to a degree necessitat-
ing the layoffs of employees and 
that, in fact, 
Respondent laid 
off some employees for business considerations.  However, 
while Moshe Levy, who admitted having selected the individu-
als for layoff, explained he basically chose one person from 
each job classification in the laundry without regard for names, 
he failed to adequately explain 
how he selected Rojas, in par-
ticular, from among the presumably
 numerous employees in her 
job classification.  Thus, give
n the extent of Respondent™s 
unlawful animus, I do not believe 
his assertions that he acted 
without knowledge of any of th
e employees, whom he chose 
for layoff, or that he acted without knowledge or suspicion of 
said employees™ support for a union. 
 This is particularly true 
regarding Rojas as Respondent speci
fically required her to draft 
a report on her knowledge of the 
union activities of its employ-
ees and unlawfully warned her of the consequences of not do-
ing so.  Moreover, that Moshe Levy was very much concerned 
about the union organizing amongs
t Respondent™s employees is 
demonstrated by Respondent™s 
general animus against union 
supporters and the facts that he
 facilitated and arranged for
36 the showing of the union-related video to four employees in 
late September and that he subs
equently warned said employ-
ees about the futility of selecting a union for the purpose of 
representation.  In these circumstances, I believe that Levy, on 

behalf of Respondent, selected Rojas for layoff because he 
knew or suspected her support for the on-going union organiz-
ing amongst Respondent™s employees.
  Accordingly, I find that 
Respondent failed to meet its bu
rden of proof and that it se-
lected Rojas for layoff, laid her o
ff, and then failed to recall her 
in December in violation of Section 8(a)(1) and (3) of the Act.
37 With respect to alleged discriminatee, Martha Castillo, there 
is, of course, no record evidence that she engaged in any union 
activities and Rojas added that Castillo was not a participant.  
Nevertheless, I believe the reco
rd warrants the conclusion that 
Respondent suspected her of supporting the union organizing 
activity amongst the la
undry employees.  Thus, I believe Casti-
llo that she was among four employees, who were required to 
attend the showing of the union-re
lated video in late Septem-
ber, and, other than Moshe Le
vy™s bizarre testimony, Respon-
                                                          
 36 I do not accept his preposterous 
explanation for the circumstances 
surrounding the showing of the union-related video. 
37 In this regard, noting a change 
from Respondent™s past practice, I 
do not credit Moshe Levy™s assertion th
at he told all the laid-off em-
ployees they should call in December as to recall.  Rather, I believe 
Rojas that Levy told her Respondent would notify, call her when there 

was sufficient business improvement to warrant recall. 
dent offered no explanation as to why it selected Castillo to 
attend.  In my view, there 
can be but one explanationŠ
Respondent believed or suspecte
d she was a union adherent.  
Finally, as mentioned above, the 
record is replete with evidence 
of Respondent™s animus toward
 employees who engaged in 
activities in support of a union or were union adherents.  In 
these circumstances, I 
believe counsel for 
the General Counsel sustained his burden of proof that Respondent harbored unlaw-
ful animus in laying off Castillo. 
In contrast, I do not believe 
Respondent sustained its burden 
of proof by establishing that it 
would have laid off the alleged 
discriminatee notwithstanding it
s unlawful animus.  In this 
regard, I reiterate my view 
that, in September 2008, Respon-
dent™s deteriorating business si
tuation necessitated the laying 
off of a portion of its work force.
  Further, as with alleged dis-
criminatee Rojas, I likewise believe that Moshe Levy failed to 
adequately explain why he selected Castillo rather than another 
employee in her job classificati
on for layoff.  Moreover, as 
stated above, I do not credit his assertion that he engaged in the 
selection process without knowledge
 or, at least, suspicion of 
Castillo™s union sympathies.  Three factors convince me that 
said view is correct.  First, of course, the record evidence is 
manifest with regard to Res
pondent™s unlawful animus.  Next, 
Respondent offered no explanati
on for requiring Castillo to 
view the union-related video.  
Finally, in accord with my 
aforementioned credibility resolution, despite the fact that busi-
ness conditions had sufficiently improved by December or 
January 2009 so as to warrant such
 and despite its past practice 
of recalling laid-off employees, Respondent failed to recall 
Castillo for work.  Therefore, I am unable to conclude that Re-
spondent selected Castillo for layoff notwithstanding its unlaw-
ful animus toward suspected uni
on supporters and find that, in 
including her in its September layoff of employees and failing 
to recall her in December, Respondent engaged in conduct 
violative of Section 8(a)(1) and (3) of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.   
3. By interrogating its employees regarding their union sym-
pathies and activities and the union sympathies and activities of 
their fellow employees, Respon
dent engaged in acts and con-
duct violative of Section 8(a)(1) of the Act. 
4. By threatening its employees
 with discharge and/or depor-
tation in order to discourage them from engaging in support for 
union organization, Respondent 
engaged in acts and conduct 
violative of Section 8(a)(1) of the Act. 
5. By threatening its employee with unspecified reprisals in 
order to discourage them from engaging in support for union 
organization, Respondent engaged in acts and conduct violative 
of Section 8(a)(1) of the Act. 
6. By threatening its employees
 that selecting a union to rep-
resent them would be futile, 
Respondent engaged in acts and 
conduct violative of Section 8(a)(1) of the Act. 
7. By discharging its employee, America Vazquez, because it 
suspected that she was participating in union activities, Re-
 UNIVERSAL LAUNDRIES 
& LINEN SUPPLY 
   101
spondent engaged in acts and conduct violative of Section 
8(a)(1) and (3) of the Act. 
8. By selecting for layoff, laying off, and eventually failing 
to recall Maria Guadalupe Rojas and Martha Castillo, because 
it suspected they supported the union organizing amongst its 
employees, Respondent engaged 
in acts and conduct violative 
of Section 8(a)(1) and (3) of the Act. 
9. Respondent™s above-describ
ed acts and conduct affect 
commerce within the meaning of Section 2(6) and (7) of the 
Act. 
10. Unless set forth above, Respondent engaged in no other 
unfair labor practices. 
REMEDY I have found that Respondent en
gaged in serious unfair labor 
practices within the meaning of 
Section 8(a)(1) and (3) of the 
Act.  Accordingly, I shall recomm
end that it be ordered to cease 
and desist from engaging in such 
acts and conduct.  Generally, I 
shall recommend that Respondent be ordered to cease and de-
sist from interfering with, restra
ining, and coercing its employ-
ees in the exercise of their rights guaranteed by Section 7 of the 
Act.  Specifically, as I have 
found that Respondent unlawfully 
discharged its employee, Amer
ica Vazquez, and unlawfully 
selected for layoff, laid off, and failed to recall its employees, 
Maria Guadalupe Rojas and Martha Castillo, I shall recommend 
that it be ordered to offer Vazquez, Rojas, and Castillo rein-
statement to their former positions of employment and, if said 
positions no longer exist, to subs
tantially equivalent positions 
with no loss of seniority or other rights and privileges previ-
ously enjoyed, and make each whole for any loss of earnings 
and other benefits, computed on 
a quarterly basis from, in the 
case of Vazquez, from September 10, 2008 and, in the cases of 
Rojas and Castillo, from Septem
ber 30, 2008 to the date of a 
proper offer of reinstatement to each, less any interim earnings, 
as prescribed in 
F.W. Woolworth Co.
, 90 NLRB 289 (1950), 
with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).38  Further, I shall recommend that 
Respondent be ordered to expu
nge from its records any refer-
ences to its unlawful discharge of Vazquez and unlawful selec-
tions for layoff and layoffs of 
Rojas and Castillo and inform 
each that such has been done.  Finally, I shall recommend that 
Respondent be ordered to post a 
notice to its employees, advis-
ing them of its unfair labor prac
tices and the steps it is required 
to take to remedy them. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
39 ORDER The Respondent, ABC Industrial Laundry LLC d/b/a Uni-
versal Laundries & Linen Supply, 
Las Vegas, Nevada, its offi-
                                                          
 38 Counsel for the General Counsel™s request for a change in the 
manner of the interest calculation is 
best made to the Board.  Accord-
ingly, I shall not rule on it. 
39 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
cers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Discharging its employees be
cause it suspected they have 
engaged in activities in support of a union; 
(b) Selecting for layoff, laying off, and failing to recall its 
employees because it suspected they supported the union activi-
ties of their fellow employees;  
(c) Interrogating its employees regarding their union sympa-
thies and activities and the union sympathies and activities of 
their fellow employees; 
(d) Threatening its employees wi
th discharge and/or deporta-
tion in order to discourage them 
from engaging in activities in 
support of a union; 
(e) Threatening its employees with unspecified reprisals in 
order to discourage them from engaging in support for a union; 
(f) Threatening its employees th
at selecting a union to repre-
sent them would be futile; 
(g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies and purposes of the Act. 
(a) Within 14 days from the date of this Order, offer to its 
employees, America Vazquez, Maria Guadalupe Rojas, and 
Martha Castillo, immediate and full reinstatement to their for-
mer jobs, or, if said jobs no 
longer exist, to substantially 
equivalent positions w
ithout prejudice to their seniority or any 
other rights or privileges previously enjoyed and make 
Vazquez, Rojas, and Castillo w
hole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
them in the manner set forth in the remedy section of the deci-
sion; (b) Within 14 days from the date of the Board™s Order, re-
move from its files any reference to the above unlawful dis-
charge and layoffs, and with
in 3 days thereafter notify 
Vazquez, Rojas, and Castillo, in 
writing, that this has been done 
and that the discharges and la
yoffs will not be used against 
them in any way; 
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order; 
(d) Within 14 days after service by the Region, post at its fa-
cility in Las Vegas, Nevada, copies of the attached notice, in 
English and Spanish, marked ﬁAppendix.ﬂ
40 Copies of the no-
tice, on forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained for 60 
                                                          
 40 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   102 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since September 1, 2008. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 